Name: 80/1043/Euratom: Council Decision of 11 November 1980 amending Decision 75/328/Euratom on the establishment of the joint undertaking Schnell-BrÃ ¼ter- Kernkraftwerksgesellschaft mbH (SBK)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  electrical and nuclear industries;  European construction
 Date Published: 1980-11-18

 Avis juridique important|31980D104380/1043/Euratom: Council Decision of 11 November 1980 amending Decision 75/328/Euratom on the establishment of the joint undertaking Schnell-BrÃ ¼ter- Kernkraftwerksgesellschaft mbH (SBK) Official Journal L 307 , 18/11/1980 P. 0025 - 0025 Greek special edition: Chapter 08 Volume 2 P. 0005 Spanish special edition: Chapter 12 Volume 3 P. 0286 Portuguese special edition Chapter 12 Volume 3 P. 0286 COUNCIL DECISION of 11 November 1980 amending Decision 75/328/Euratom on the establishment of the joint undertaking Schnell-BrÃ ¼ter-Kernkraftwerksgesellschaft mbH (SBK) (80/1043/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 47 thereof, Having regard to the proposal from the Commission, Whereas, by Decision 75/328/Euratom (1), the Council established the Schnell-BrÃ ¼ter-Kernkraftwerksgesellschaft mbH (SBK) as a joint undertaking; Whereas SBK has requested that that Decision be adapted to the present situation; Whereas the participation of SBK in NERSA, the promoter of the Super-PhÃ ©nix demonstration power station, will enable it to benefit from the latest technical advances achieved in this field; Whereas it is desirable to adapt the object of the joint undertaking to that in the statutes of SBK as already approved by the Council, HAS ADOPTED THIS DECISION: Article 1 The second paragraph of Article 1 of Decision 75/328/Euratom shall be replaced by the following: "The object of the company is to develop a series of fast breeder reactors to a stage at which they are ready for marketing, by construction and operation of a prototype nuclear power station at Kalkar with a sodium-cooled fast breeder reactor and by participating in energy-producing companies set up for the purpose of building and operating sodium-cooled fast breeder reactors." Article 2 This Decision is addressed to the Member States and to the SBK. Done at Brussels, 11 November 1980. For the Council The President C. NEY (1)OJ No L 152, 12.6.1975, p. 8.